Title: Thomas Jefferson to Benjamin Waterhouse, 13 October 1815
From: Jefferson, Thomas
To: Waterhouse, Benjamin


          
            Dear Sir
            Monticello  Oct. 13. 15.
          
          I was highly gratified with the receipt of your letter of Sep. 1. by Genl and mrs Dearborne; and by the evidence it furnished me of your bearing up with firmness and perseverance against your the persecutions of your enemies, religious, political and professional. these last I suppose have not yet forgiven you the introduction of vaccination, and annihilation of the great variolous field of profit to them: and none of them pardon the proof you have established that the condition of man may be ameliorated, if not infinitely, as enthusiasm alone pretends, yet indefinitely, as bigots alone can doubt. in lieu of these enmities you have the blessings of all the friends of human happiness, for this great peril from which they are rescued.
          I have read with pleasure the orations of mr Holmes & mr Austin. from the former we always expect what is good; and the latter has by this specimen taught us to expect the same in future from him. both have set the valuable example of quitting the beaten ground of the revolutionary war, and making the present state of things the subject of annual animadversion and instruction. a copious one it will be and highly useful if properly improved.Cobbet’s address would of itself have mortified and humbled the Cossac priests; but brother Jonathan has pointed his arrow to the hearts of the worst of them. these reverend leaders of the Hartford nation it seems then are now falling together about religion, of which they have not one real principle in their hearts. like bawds, religion becomes to them a refuge from the despair of their loathsome vices. they seek in it only an oblivion of the disgrace with which they have loaded themselves, in their political ravings, and of their mortification at the ridiculous issue of their Hartford convention.no event, more than this, has shewn the placid character of our constitution. under any other their treasons would have been punished by the halter. we let them live as laughing stocks for the world, and punish them by the torment of eternal contempt.—the emigrations you mention from the Eastern states are what I have long counted on. the religious & political tyranny of those in power with you, cannot fail to drive the oppressed to milder associations of men, where freedom of mind is allowed in fact as well as in pretence. the subject of their present clawings and caterwaulings is not without it’s interest to rational men. the priests have so disfigured the simple religion of Jesus that no one who reads the sophistications they have engrafted on it, from the jargon of Plato, of Aristotle & other mystics, would conceive these could have been fathered on the sublime preacher of the sermon on the mount. yet, knowing the importance of names they have assumed that of Christians, while they are mere Platonists, or any thing rather than disciples of Jesus.one of these parties beginning now to strip off these meretricious trappings; their followers may take courage to make thorough work, and restore to us the figure in it’s original simplicity and beauty. the effects of this squabble therefore, whether religious or political, cannot fail to be good in some way.
          The visit to Monticello, of which you hold up an idea, would be a favor indeed of the first order: I know however the obstacles of age & distance, and should therefore set due value on it’s vicarious execution, should business or curiosity lead a son of yours to visit this Sodom and Gomorrah of parsons Osgood, Parish, & Gardener.Accept my wishes for your health and happiness, and the assurance of my great esteem & respect.
          Th: Jefferson
        